DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 16th, 2021 has been entered. Claims 1-20 remain pending in the application.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 introduces both "a base" and "a handle" and it is unclear whether those are the same as the base and handle introduced in the preamble of claim 1, from which claim 5 depends. If they are intended to be the same, then claim 5 does not appear to further limit the claimed subject matter. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 10165914), hereinafter Conrad, in view of Valentini (US PGPUB 20160100724).
claim 1, Conrad teaches a communication system for controlling a function or operation of at least one component within a surface cleaning device having a base (surface cleaning head 154, see Conrad fig. 1) and a handle pivotally coupled to the base (handle 110, see Conrad fig. 1), the communication system comprising: 
a power source (battery packs 174, see Conrad fig. 5); 
at least one user control provided with the handle adapted to receive an input from a user (power mode switch provided on vacuum body or on handle, see Conrad col. 70 line 67 - col. 71 line 17); 
a controller located remotely from the at least one user control, the controller configured to control operation of the at least one component (internal electronics 320 include processor and other components, see Conrad col. 60 lines 23-34; internal electronics 320 control power to components such as a brush motor, see Conrad col. 70 lines 23-40, internal electronics 320 may be within the main body or on the handle, see Conrad col. 54 lines 8-24); and 
a power line electrically coupling the power source, the controller, and the at least one component (electrics 320 may additionally provide power connection between batteries and powered device, see Conrad col. 70 lines 5-22).
Conrad does not teach that the power line is further adapted to provide a communication signal between the at least one user control and the controller or that the controller is located in the base.
However, Valentini teaches the use of power line communications (PLC) wherein the method for communication between the control and controller uses power lines as its means of data transmission (see Valentini paragraphs [0062]-[0064]) and wherein the controller is co-located with the controlled component (see Valentini paragraph [0059]). It would have been obvious to a person having ordinary skill in the art to modify Conrad to incorporate the teachings of Valentini such that the power line (located in the wand, see Conrad col. 28 lines 60-67) is further adapted to provide a communication signal between the at least one user control (located in the handle, see Conrad col. 70 line 67 - col. 71 
	
Regarding claim 2, Conrad in view of Valentini teaches the powerline communication system of claim 1 wherein the power source includes a DC battery-powered power source (power source uses battery packs 174).

Regarding claim 8, Conrad teaches a vacuum cleaner, comprising: 
a base assembly (cleaning head 154) including 
a base housing (body 156) having a suction nozzle (inlet 160) and adapted for movement along a surface to be cleaned (see Conrad col. 27 lines 38-57); 
an upper unit pivotally coupled to the base housing and having a handle (hand vacuum 100 having handle 110 is pivotally connected to base 154, see Conrad fig. 1 and col. 27 line 58 - col. 28 line 4); 
at least one user control located on the upper unit, the at least one user control adapted to receive an input from a user (power mode switch provided on vacuum body or on handle, see Conrad col. 70 line 67 - col. 71 line 17); 
a suction source in fluid communication with the suction nozzle for generating a working airstream through the vacuum cleaner (suction motor 124); 
a power source (battery packs 174); 
at least one electrical component provided with the base housing (lights or a rotary brush located in cleaning head 154, see Conrad col. 28 lines 47-67); 

a power line electrically coupling the power source, the controller, and the at least one electrical component (electrics 320 may additionally provide power connection between batteries and powered device, see Conrad col. 70 lines 5-22).
Conrad does not teach that the power line is further adapted to provide a communication signal between the at least one user control and the controller or that the controller is located in the base.
However, Valentini teaches the use of power line communications (PLC) wherein the method for communication between the control and controller uses power lines as its means of data transmission (see Valentini paragraphs [0062]-[0064]) and wherein the controller is co-located with the controlled component (see Valentini paragraph [0059]). It would have been obvious to a person having ordinary skill in the art to modify Conrad to incorporate the teachings of Valentini such that the power line (located in the wand, see Conrad col. 28 lines 60-67) is further adapted to provide a communication signal between the at least one user control (located in the handle, see Conrad col. 70 line 67 - col. 71 line 17) and the controller (located with the controlled device, such as the rotary brush located in cleaning head 154, see Conrad col. 28 lines 47-67), as doing so would allow data transmission between tools without the added complexity of additional cables or mechanisms (see Valentini paragraph [0062]).

Regarding claim 9, Conrad in view of Valentini teaches the vacuum cleaner of claim 8 wherein the power source includes a DC battery-powered power source (batteries 174).


Claims 3-7, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Valentini as applied to claims 1 and 8 above, and further in view of Wheeler et al. (US 10711597), hereinafter Wheeler.
Regarding claim 3, Conrad in view of Valentini teaches the powerline communication system of claim 1, but does not teach that it further comprises a switch configured to introduce the communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control. 
However, Wheeler teaches a power line communication system wherein a switch is configured to introduce a communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control (switching device configured to introduce pulse width modulation signal based on arbitrary input from a remote source, see Wheeler col. 5 line 62 - col. 6 line 8 and fig. 6).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the PLC signal is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 4, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 3 and additionally teaches that the controller is configured to determine one of a duty cycle of the pulse width modulation signal or a frequency of the pulse width modulation signal and the controller is configured to operate the at least one component based thereon (processor 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 5, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 4 wherein the controller is in a base of the surface cleaning device and the user control is in a handle (electronics 320 may be within the main body, see Conrad col. 54 lines 8-24, user control may be in handle, see Conrad col. 70 line 67 - col. 71 line 17).

Regarding claim 6, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 5 wherein the communication signal is capable of being intermittently transmitted and electrical power at the base is substantially uninterrupted (communication doesn't interfere with power supply, pulse not required to transfer power, see Wheeler col. 6 line 62 - col. 7 line 2).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

claim 7, Conrad in view of Valentini and Wheeler teaches the powerline communication system of claim 1 wherein the at least one user control is a mode selector configured to select one of a predefined set of modes (power mode switch, see Conrad col. 70 line 67 - col. 71 line 17).

Regarding claim 10, Conrad in view of Valentini teaches the vacuum cleaner of claim 8, but does not teach that it further comprises a switch configured to introduce the communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control. 
However, Wheeler teaches a power line communication system wherein a switch is configured to introduce a communication signal over the power line as a pulse width modulation signal based on the input received by the at least one user control (switching device configured to introduce pulse width modulation signal based on arbitrary input from a remote source, see Wheeler col. 5 line 62 - col. 6 line 8 and fig. 6).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the PLC signal is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 11, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 10 and additionally teaches that the controller is configured to determine one of a duty cycle of the pulse width modulation signal or a frequency of the pulse width modulation signal and the controller is configured to operate the at least one component based thereon (processor generates 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 12, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 11 but does not formally teach that the controller is provided with the base housing and the at least one user control is on the handle. However, Wheeler does teach that a power line communication system should include controllers at each of the triggering, processing, and tool stages (see Wheeler col. 4 lines 20-35). As Conrad teaches that there may be triggered components in the base such as lights or a brush roll (see Conrad col. 28 lines 47-67) it would have been obvious to a person having ordinary skill in the art to implement the teachings from Wheeler of including a controller near them to translate the signals from the user control into a command for the triggered component, as doing so represents the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 13, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the communication signal is capable of being intermittently transmitted and electrical power at the base is substantially uninterrupted (communication doesn't interfere with power supply, pulse not required to transfer power, see Wheeler col. 6 line 62 - col. 7 line 2).


Regarding claim 14, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the at least one user control is a mode selector configured to select one of a predefined set of modes (power mode switch, see Conrad col. 70 line 67 - col. 71 line 17).

Regarding claim 15, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 14 wherein the switch is capable of introducing a different duty cycle of the pulse width modulation signal for each of the plurality of predefined set of modes (Wheeler teaches the variation of duty cycle according to any suitable communication protocol, see Wheeler col. 6 lines 40-61). 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Wheeler into the device of Conrad and Valentini, as neither Conrad nor Valentini offers substantial detail into the specifics of how the signal over PLC is encoded. Consequently, the teachings of Wheeler represent the use of a known technique to improve similar devices (DC power line communication systems) in the same way.

Regarding claim 16, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the base assembly further comprises an agitator chamber at the suction nozzle and the at least one electrical component is a motor operably coupled to an agitator therein ( component is brush roll motor 172, see Conrad fig. 1).

Regarding claim 17, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 12 wherein the handle is defined on a hand-held portion (handle 110 on hand-held portion 100, see Conrad fig. 5), the hand-held portion having a hand grip and the suction source (hand grip portion 310 and suction motor 124 in 110, see Conrad fig. 5).

Regarding claim 19, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 17 wherein a working air path is at least partially defined by a wand operably coupled between the base assembly and the hand-held portion (wand 150) and wherein the hand-held portion further comprises a debris removal assembly including a recovery container (dirt collection chamber) provided in fluid communication with the suction source and the suction source includes a motor/fan assembly operably coupled to the debris removal assembly to form a single, hand-carriable unit (hand carriable unit 100, see Conrad fig. 5).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, Valentini and Wheeler as applied to claim 17 above, and further in view of Fard (US 10342403).
Regarding claim 18, Conrad in view of Valentini and Wheeler teaches the vacuum cleaner of claim 17 wherein the at least one electrical component is lights (component may include lights, see Conrad col. 28 lines 47-67), but does not teach that the lights are a headlight array located along a forward oriented portion of the base housing providing a beam that is substantially parallel to the surface to be cleaned and spaced above the surface to be cleaned at not more than 30 mm.
However, Fard teaches a vacuum cleaner base head with a headlight array located along a forward oriented portion of the base housing (light source 14 made from array of lamps 15 positioned on front of nozzle, see Fard fig. 2) providing a beam that is substantially parallel to the surface to be 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Fard with the device of Conrad, Valentini, and Wheeler, as doing so represents the combination of prior art elements according to known methods to yield predictable results.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Valentini and Conrad.
Regarding claim 20, Wheeler teaches a method of communication for an apparatus (see Wheeler fig. 6), the method comprising:
outputting power via a DC source through a power line (82); 
receiving a user input at a user control (83); 
generating an input to a toggle switch based on the receiving the user input (83); 
outputting a pulse width modulation signal along the power line to a controller during the outputting power (see Wheeler col. 5 line 49 - col. 6 line 8); and 
operating, via the controller, a component of the apparatus based on the pulse width modulation signal (Wheeler col. 3 lines 45-57).
Wheeler does not teach that it is a method used for a surface cleaning apparatus or that the DC power source may be battery powered. However, as described above, Valentini teaches the use of PLC in surface cleaning apparatus settings and Conrad teaches the use of batteries as a DC power source in surface cleaning apparatus settings. Consequently, it would have been obvious to a person having ordinary skill in the art to implement the communication method of Wheeler in a surface cleaning .

Response to Arguments
Applicant's arguments filed November 16th, 2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). So although Conrad does not teach a powerline communications system, it does teach a communications system controlling components, and the additional art teaches the other claimed elements.
In response to applicant's argument that Wheeler is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wheeler teaches various aspects of power line communication protocols, which are pertinent to applicant’s problem of applied power line communications. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radabaugh et al. (US 5274878) teaches the use of power line communications in the context of a central vacuum system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723